933 So. 2d 540 (2005)
NORTHWEST FLORIDA RURAL PROPERTY OWNER'S ASSOCIATION, Appellant,
v.
FLORIDA FISH AND WILDLIFE CONSERVATION COMMISSION, Appellee.
No. 1D04-5251.
District Court of Appeal of Florida, First District.
June 7, 2005.
Brant Hargrove, Tallahassee, for Appellant.
Elise M. Matthes, Assistant General Counsel, Florida Fish and Wildlife Conservation Commission, Tallahassee, for Appellee.

ON REHEARING
PER CURIAM.
Appellant's motion filed March 31, 2005, for rehearing is granted. The opinion of this Court issued on March 16, 2005 is withdrawn. This Court's order to show cause, dated December 10, 2004 is hereby discharged. See Fla. R.App. P. 9.110(l). This appeal shall proceed from the "Order on Defendant's Amended Motion for Summary Judgment on Count II and Final Judgment," dated March 21, 2005. Appellant shall file the initial brief within thirty days of the date of this order. The failure to timely file the initial brief could result in the imposition of sanctions, including dismissal of this appeal without further notice or opportunity to be heard. Florida Rule of Appellate Procedure 9.410.
WOLF, C.J., BARFIELD and LEWIS, JJ., concur.